Citation Nr: 0126838	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of an old fracture of the right fibula with 
right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1981 to October 
1988.

The current appeal arose from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO granted entitlement to 
service connection for residuals of an old fracture of right 
fibula with right ankle disability and assigned an evaluation 
of 10 percent, effective March 15, 2000.  

The veteran presented oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
August 2001, a transcript of which has been associated with 
the claims file.

The case has been forwarded to the Board for appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board notes that since issuance of the Statement of the 
Case (SOC) in September 2000, there has been submitted 
additional evidence, specifically, a VA examination report 
dated in July 2001.  




This report of examination is clearly relevant, in that it 
relates to the current nature and severity of the veteran's 
service connected right lower extremity disability.  However, 
it does not appear that the report was considered by the RO 
in the context of the appellant's current claim.

The Board notes that, pursuant to the provisions of 38 C.F.R. 
§ 20.1304(c) (2001), such evidence must be referred to the RO 
for review and the preparation of a Supplemental Statement of 
the Case (SSOC) unless such procedural right has been waived 
by the appellant, or unless the Board determines that the 
benefit to which the evidence relates may be allowed on 
appeal without such referral.  Here, there has been no such 
waiver.  Nor is it clear that the respective benefit sought 
by the appellant may be allowed without referral to the RO 
for initial consideration.

As the above-mentioned evidence was submitted directly to the 
Board, the RO has not had the opportunity to consider this 
evidence.  There is no indication that the RO considered this 
evidence in connection with the claim and the appellant has 
not waived RO consideration of this evidence.  Therefore, a 
remand is required so that the RO may review this evidence 
and prepare an SSOC.

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Moreover, during his hearing before the undersigned, the 
veteran testified that he had received treatment for his 
service-connected disability via his private physician one 
month prior to his hearing.  These records have not been 
obtained and associated with the claims folder.  
Additionally, the veteran indicated that he wore a brace as 
well as gel caps.  There is no evidence of record to show the 
use of these assistive devices.  




Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment for medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may possess additional records referable 
to treatment of his service-connected 
residuals of an old fracture of right 
fibula with right ankle disability.

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been obtained.  In 
particular, records from MS (initials), 
MD should be obtained.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.



2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159 (2001).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if not, the RO should 
implement corrective procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification and development 
procedures contained in sections 3 and 4 
of the Act (see 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45,620, 45,630-45,632 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159)..

4.  The RO should readjudicate the issue 
of entitlement to an initial evaluation 
in excess of 10 percent for residuals of 
an old fracture of right fibula with 
right ankle disability, taking into 
consideration the July 2001 VA 
examination report as well as any newly 
obtained medical evidence.  The RO should 
document its consideration of the 
applicability of 38 C.F.R. §§ 
3.321(b)(1), 4,40, 4.45, 4.59 (2001), and 
Fenderson v. West, 12 Vet. App. 119 
(1999) (referable to assignment of 
"staged" ratings in appeals of initial 
ratings following an initial award of 
service connection for a disability).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


